Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Demarest, J.), imposed May 24, 1995, on the ground that the sentence is excessive.
Ordered that the sentence is affirmed.
The defendant’s waiver of the right to appeal on the ground that the sentence was excessive cannot be deemed knowing, voluntary, and intelligent (see, People v Rolon, 220 AD2d 543). We have considered the defendant’s contention that the sentence was excessive, and find it to be without merit (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Bracken, Copertino, Sullivan and McGinity, JJ., concur.